DETAILED ACTION
1.	This action is responsive to the following communication: 08/30/2022.

Allowable Subject Matter
2.	Claims 26-35 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 26, 34, and 35, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of XIA teaches the limitation: “providing handwriting input functionality on a computing device, and more specifically, to providing real-time, multi-script, stroke-order independent handwriting recognition and input functionality on a computing device”. But the claims recite a different combination of limitation: “convert a handwriting recognition character string candidate that is obtained by performing a handwriting recognition with respect to handwritten data, into a language character string candidate that is linguistically probable, convert the handwriting recognition character string candidate and the language character string candidate into a converted character string candidate for a character string likely generated to include a handwriting recognition character string or a language character string, convert the handwriting recognition character string candidate, the language character string candidate, and the converted character string candidate into a predicted character string candidate, and search for image candidates matching the converted character string candidate and the predicted character string candidate; and a display configured to display the image candidates, and in response to a selection of one image candidate from among the image candidates, display the one image candidate together with the predicted character string candidate, wherein the image candidates are images including at least one of characters, graphics, illustrations, and photographs.”, that is not suggested or shown by XIA.

The prior art of Ghoshal teaches another combination, “artificial intelligence (AI) driven tool configured to function as a smart digital assistant to recommend images, text content, and other relevant media content from a content repository”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Rhoads teaches another combination, “data driven imaging architectures, in which a cell phone's image sensor is one in a chain of stages that successively act on packetized instructions/data, to capture and later process imagery”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Inoue teaches another combination, “compiling an image database that is used for a three-dimensional object recognition includes a steps of extracting vectors as local descriptors from a plurality of images each image showing a three-dimensional object as seen from different viewpoints, a model creating step of evaluating the degree of contribution of each local descriptor to identification of the three-dimensional object, and creating a three-dimensional object model systematized to ensure approximate nearest neighbor search using the individual vectors which satisfy criteria, and a registration step of adding an object identifier to the created object model and registering the object model into an image database”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 7, 2022